PER CURIAM.
We affirm the trial court’s judgment denying appellant’s claim for a deficiency judgment.
The record provided reflects the following pertinent facts: appellant repossessed appellee’s vehicle for failure to make payments under a financing agreement, appellant failed to properly notify appellee of the subsequent repossession sale; only three bids were submitted during the ensuing sale, all of which were from automobile dealers; Margate Auto Center prepared the automobile for sale, handled the advertising, submitted the highest bid and collected a five percent sales commission on its own purchase. Margate’s commission and expenses were then added to appellee’s outstanding balance as costs incident to the' repossession sale.
We find competent and substantial evidence on the record provided to support the trial court’s judgment in favor of appellee.
AFFIRMED.
DELL and GUNTHER, JJ., concur.
ANSTEAD, J., dissents without opinion.